342 S.W.3d 928 (2011)
Randy and Vickie POHLMANN, Individually and on Behalf of All Others Similarly Situated, Plaintiffs/Appellants,
v.
William NEEL, Fiducial Franchises, Inc., and Neelco, Inc., Defendants/Respondents.
No. ED 95247.
Missouri Court of Appeals, Eastern District, Division Three.
July 5, 2011.
John Campbell, Erich Vieth, St. Louis, MO, for appellants.
Jill R. Rembusch, Thomas E. Manns, St. Louis, MO, Arthur L. Pressman, Boston, MA, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiffs appeal from the trial court's denial of their motion for classaction certification. An opinion would have no precedential value. We have furnished *929 the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(5).